Citation Nr: 1230702	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-16 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971.

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  In that decision, the RO, in pertinent part, confirmed and continued a previously denied claim of service connection for chronic lumbosacral strain.  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at VAs Central Office in Washington, DC.  A copy of the hearing transcript is of record.  

In a February 2010 decision, the Board reopened the previously denied claim of service connection for a low back disability, diagnosed as lumbosacral strain; and, remanded the reopened claim back to the RO for additional development of the record.  

In June 2011, the RO issued a supplemental statement of the case and returned the case to the Board.  The Veteran subsequently submitted additional evidence directly to the Board without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the claim on appeal is granted in full, there is no prejudice to the Veteran in proceeding with first ensuring the AOJs review of the new evidence in the first instance.  


FINDINGS OF FACT

The medical and lay evidence is competent and credible, and establishes that it is at least as likely as not that the Veteran's current low back disability had its onset during service.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's low back disability was incurred in service.  38 U.S.C.A. §§ 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for a back disability constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a back disability.  He asserts that he has experienced low back pain ever since he was injured in a parachute accident in service in 1971.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions requiring medical expertise, thus, generally, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered and competent lay evidence  can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous." Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, that veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A claimant generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran asserts that he is entitled to service connection for a low back condition.  In particular, the Veteran alleges that his currently diagnosed low back condition is related to an in-service parachute accident because he has suffered from the same back pain since the well-documented in-service accident. 

Service treatment records (STRs) associated with the claims file showed that the Veteran reported to sick call in December 1970 after sustaining an injury to his lower and middle back after a parachute jump.  The Veteran reported left hip pain at that time, but denied any back pain.  A physical examination showed tenderness in the left buttock.  No spinal tenderness was found.  X-rays were interpreted to show no evidence of fracture.  No diagnosis was rendered at that time.  The Veteran returned to sick call that same month with subjective complaints of low back pain since the parachute accident.  The impression was moderate spasm of the paraspinous muscles.  The examiner placed the Veteran on light duty. 

The Veteran was subsequently referred to the orthopedics clinic in November 1971 after reporting continued left-sided low back pain.  At the time of the examination, the Veteran reported intermittent, mild discomfort in his back, particularly with heavy lifting.  Deep tendon reflexes were equal bilaterally and straight leg raise testing was negative.  X-rays of the Veteran's spine were interpreted to be normal without objective evidence of disease.  The examiner determined that the Veteran was fit for retention or separation.  The Veteran was also afforded a clinical evaluation and physical examination that same month prior to discharge from service.  The clinical evaluation was normal, but a notation on the examination report was significant for a "hx [history] back injury Dec 1970."

The Veteran filed his initial claim of service connection for a low back injury in March 1980.  At a VA examination in May 1980, the examiner noted the Veteran presented for evaluation of low back pain.  The report states, "The veteran states that he injured his back in a parachute fall in 1971.  He was treated with bed rest for 7 to 10 days and then sent back into action."  The examiner further noted that the Veteran complained at present of intermittent pain in the low back, primarily on the left side.  Muscle spasm with range of motion testing was appreciated.  After reviewing  a negative x-ray study of the Veteran's lumbar spine, the examiner opined that the Veteran had chronic lumbosacral strain of primary muscle origin and had no primary osseous change to explain his low back pain.  The examiner expected that the Veteran would continue to have exacerbations of his pain with excessive activity which would put a strain on his back.  

In a statement received at the RO in December 1980, the Veteran specifically indicated that he did not have the money to go to a private doctor after service on a continuing basis, and he was not informed or notified that he could go to a VA medical facility for medical care.  The Veteran further reported that since separation from service, he has had to sleep with a piece of plywood between the mattress and box spring.  The Veteran reiterated that his back pain problem began in service.  

In a September 1981 rating decision, the RO denied the Veteran's claim on the grounds that there was no evidence of a chronic back problem in service, and no evidence of continuity since discharge from service.  Neither the May 1980 examiner nor the RO considered the Veteran's competent reports of back pain since service.  In particular, the May 1980 examiner notes the Veteran's reported history of his in-service injury, but makes no mention of a review of the STRs or that the in-service injury was documented on the STRs.  Thus, it is unclear whether this examiner's opinion is based on a review of the entire record.  Similarly, the RO denied the Veteran's claim in a September 1981 rating decision; however, in so doing, the RO never mentioned the Veteran's statements regarding continuity of symptoms since service, received in December 1980 as noted above.  

Private treatment records from C. Bennett, M.D were obtained and associated with the claims file.  A July 2006 x-ray study of the lumbar spine notes evidence of spasm, and early degenerative findings/early degenerative disease at the facet joints from L4 through S1.  A July 2006 MRI of the lumbar spine reveals broad-based left foraminal and posterolateral disc protrusion at L3-4; facet hypertrophy and mild, left asymmetric generalized disc bulging at L4-5; a left transverse foraminal annular fissure at L4-5; and, mild bilateral foraminal stenosis at that level, greater on the left.  Dr. Bennett's records from August 2006 reveal that the Veteran was having some sharp pain in his low back area with radicular symptoms down the left lower extremity.  The assessment was lumbar degenerative disc disease with sciatica; and, paravertebral muscle spasm.  

A March 2007 private treatment note from C. Bennett, M.D. notes that the Veteran underwent x-rays of the lumbosacral spine in November 1971 after sustaining a low back injury in 1970.  Following a review of the Veteran's "military records," Dr. Bennett noted that it took approximately seven to ten days for the Veteran's lumbosacral strain to "reach a state of remission" where he could return to active duty.  Dr. Bennett also cited to a May 1980 VA examination report which indicated that the Veteran had current and recurrent episodes of lumbosacral strain as well as a July 2006 private lumbar spine x-ray series which was interpreted to show spasm and early degenerative disc findings. 

Dr. Bennett subsequently diagnosed the Veteran as having acute and chronic lumbosacral strain complicated by degenerative disc disease (DDD).  Dr. Bennett opined that this condition was precipitated by chronic weakness of the paravertebral muscle structure and also perpetual intermittent strain which occurred over a long period of time.  Moreover, Dr. Bennett stated that the "stimulus" was "probably related to his early back injury secondary to a parachute jump."  Dr. Bennett also concluded:  

It was with this review of his medical records that I feel that the patient does have continuity between an injury that occurred in his early 20s and he has a documented history of reoccurrence as anticipate [sic] by the [VA] orthopedic physician . . . I request that the military re-open and reconsider the patient's claim of military-related injury secondary to his parachute jump in the 1970s.  Historically the patient has been plagued off and on with varying degrees of back pain, some to the point of necessitating intensive physical therapy, rest, and medical intervention to stabilize his symptoms. 

According to an August 2007 lay statement provided by a fellow serviceman, S.R., the Veteran was injured during an in-service parachute accident.  Specifically, S.R. recalled that the Veteran complained of pain on the left side of his body, including his shoulder and back, immediately following this incident.  S.R. also noted that the Veteran was given "early release out because he did not jump anymore."  

In another lay statement, which is undated, but was presumably received in August 2007 along with other evidence submitted by the Veteran in support of his claim, an acquaintance of the Veteran indicated that he had known the Veteran for the prior 30 years and recalled that he had complained of back problems on several occasions.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in September 2007, but the examiner was unable to attribute the Veteran's low back strain and degenerative joint disease (DJD) to the in-service parachute accident without resorting to mere speculation based on the fact that there was no record of medical care until July 2006.  

However, the Veteran testified that he did seek medical care but the physician's records were no longer available.  Moreover, the Veteran reported continuity of symptoms in December 1980, and in the various private treatment records summarized above.  The Veteran also testified at his hearing that he has had back pain ever since the in-service parachute injury.  In other words, the examiner was not able to provide a medical opinion because of a lack of continuity of symptoms, but the examiner did not consider the Veteran's competent and credible reports of continuity of symptoms in 1980, in 2006 and 2007, or at his hearing in 2009.  

Significantly, a May 2009 memorandum from the Putnam Community Medical Center confirmed the Veteran's assertions that he was treated there by Dr. Barrineau for back pain in the 1980's, but that all old records were no longer available.  The memorandum notes that Putnam Community Medical stores records for 7 years before they are purged from file; however, according to their files, they were able to confirm that Dr. Barrineau was the Veteran's attending physician.  This information is critical because it supports the Veteran's lay assertions of continuity of symptoms of back pain since service.  

Private treatment records from 2009 show ongoing treatment for back pain management

At a VA examination in June 2010, the examiner noted a review of the claims file, including a July 2009 MRI report with an impression of DDD and facet changes predominantly at L3-4 and L4-5.  The examiner concluded that based on a review of the medical records, the medical literature and clinical experience, no opinion could be provided as to the likely etiology of the Veteran's currently diagnosed low back condition without resorting to mere speculation.  The examiner reasoned that the Veteran had low back pain in service, but 9 years went by before that diagnosis was again made that there was no documentation of back problems during those 9 years.  

Significantly, this examiner did not consider the Veteran's current statements regarding continuity of symptoms since service, and did not consider the December 1980 documented report of back pain since service.  

Importantly, the fact that two VA examiners (2007 and 2010) were unable to provide opinions as to the likely etiology of the Veteran's current back pain does not equate to negative evidence.  These "non-opinions" do not weigh against the claim for two reasons.  First, the examiners specifically stated that they could not provide an opinion at all, and secondly, even if the "non-opinions" were considered negative opinions, they are of no probative value because they do not take into consideration all of the evidence of record, which include the Veteran's competent and credible statements regarding the onset of his back pain.  Although the May 1980 examiner opined against a link between the Veteran's back pain at that time and any in-service injury, it does not appear that that examiner had access to the claims file and/or the Veteran's STRs.  The examination report notes the Veteran's self-reported history, but does not indicate that any such history was documented or confirmed, or that any STRs were reviewed.  Because it appears that the May 1980 examiner provided an opinion without a review of the STRs or without consideration of the Veteran's reported continuity of symptoms since service, the May 1980 opinion carries no probative value.  Although the opinion is of no probative value, the examination report does serve to show that the Veteran complained of back pain in 1980, which is positive evidence weighing in favor of the Veteran's assertions of continuity of symptoms since service.  

There is evidence of an in-service injury, and complaints of back pain in service at the time of discharge from service that is related to the in-service injury.  This is well-documented in the STRs.  Although the Veteran's post-service medical record is negative for treatment for back pain until 2006, this does not necessarily mean that the Veteran was not suffering from the back pain during those intervening years.  Importantly, the Veteran explained in December 1980 that he could not afford private treatment for back pain, and was unaware at that time that VA treatment was available.  The Veteran also noted that he had to sleep with a piece of plywood between his mattress and box spring since service due to his continued back pain.  The Veteran also reported that he received treatment from his private doctor during the 1980's for back pain.  These assertions are supported by way of the May 2009 memorandum confirming that the Veteran was treated in the 1980's at a private facility and that those records were destroyed.  Thus, although the records were destroyed, the memo serves to support the Veteran's assertions that he did in fact seek treatment during those intervening years in the 1980's.  

Although there is no objective evidence of treatment for back pain during the 1990's, the Veteran's July 2006 radiographic and MRI studies clearly show evidence of an ongoing back disability that did not begin in 2006.  These records show degenerative changes of the spine, something that does not occur overnight.  Moreover, the MRI findings and other private treatment records from 2006 through 2009 show treatment for back pain that is worse on the left side, and this is consistent with the complaints associated with the initial injury.  Furthermore, the Veteran's private doctor in 2007 opined that the Veteran's current lumbar spine disability was likely precipitated by chronic weakness of the paravertebral muscle structure and also perpetual intermittent strain which has occurred over a long period of time.  The stimulus, according to Dr. Bennett, was probably related to the Veteran's in-service back injury.  Dr. Bennett also opined that the Veteran had continuity between an injury in his early 20's (the in-service injury) and his documented history of recurrence.  

In sum, the evidence in favor of the claim heavily outweighs the negative evidence in this case.  Even if the two VA "non-opinions" were considered "negative evidence" they carry no probative value because, as discussed above, they fail to consider the Veteran's competent and credible testimony regarding continuity of symptoms.  Given the medical evidence as documented above, the lay statements, and the private medical opinion, there is no reason to doubt the Veteran's credibility with regard to his lay statements regarding continuity of symptoms of back pain since service.  

It is acknowledged that the Veteran initially filed a claim of service connection for a left shoulder disability in February 1976, prior to filing a claim of service connection for a back disability, and, as the RO has pointed out, the Veteran never mentioned anything about a back injury or back pain at the time he filed the February 1976 claim of service connection for a left shoulder disability.  The RO maintains that this failure to document any back pain in 1976 should weigh against the claim.  The Board disagrees.  The mere lack of documented back pain on a claim of service connection for recurrent left shoulder subluxation does not necessarily mean that the Veteran was not experiencing back pain at that time.  Similarly, a lack of objective evidence of treatment for back pain between service discharge and 1980 does not necessarily mean that no back pain existed during that time period, particularly given the Veteran's competent and credible reports otherwise.  

As there is no reason to doubt the Veteran's credibility with regard to the onset of his back pain and continuity of symptoms, and because the Veteran's private treating physician has indicated that the Veteran's current disease process likely began with his in-service parachute injury, all reasonable doubt is resolved in the Veteran's favor and service connection for a lumbar spine disability is warranted.  In other words, there is continuity of symptoms since service, and a medical professional has linked the disability in service to the current disability.  As such, the criteria to grant this claim are satisfied.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's back disability is linked to an in-service injury.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for a back disability is warranted.  


ORDER

Service connection for a back disability is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


